Case 6:20-cv-00243-WWB-GJK Document 8 Filed 03/03/20 Page 1 of 2 PageID 21



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

JOHN FINCH,

               Plaintiff,

vs.                                            CASE NO.: 6:20-cv-00243-WWB-GJK

DIWA, LLC, d/b/a AMERICA’S BEST
VALUE INN AND SUITES, a Florida
Limited Liability Company, and
BHARAT PATEL, Individually,

               Defendants.                 /

                      PLAINTIFF’S NOTICE OF VOLUNTARY
                       DISMISSAL, WITHOUT PREJUDICE

      Plaintiff, JOHN FINCH, by and through the undersigned counsel, pursuant

to Rule 41 of the Federal Rules of Civil Procedure, files this Notice of Voluntary

Dismissal Without Prejudice with each party responsible for its own attorneys’ fees

and costs. Plaintiff has advised the undersigned that he no longer wishes to pursue

this matter.

      Dated this 3rd day of March, 2020.

                                                s/ MATTHEW GUNTER
                                                Matthew R. Gunter, Esquire
                                                Florida Bar No.: 0077459
                                                MORGAN & MORGAN, P.A.
                                                20 N. Orange Avenue, Ste. 1600
                                                P.O. Box 4979
                                                Orlando, Florida 32802-4979
                                                Telephone: (407) 420-1414
                                                Facsimile: (407) 867-4791
                                                Email: mgunter@forthepeople.com
Case 6:20-cv-00243-WWB-GJK Document 8 Filed 03/03/20 Page 2 of 2 PageID 22



                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I filed the above and forgoing Notice of Voluntary

Dismissal using the CM/ECF filing system, which I understand will send a notice of

electronic filing to: None. I further certify that I mailed the above along with the

notice of electronic filing to: DIWA, LLC and Bharat Patel- Individually and as

Registered Agent, 250 Breckenridge Circle SE, Palm Bay, FL 32909, this 3rd day of

March, 2020.

                                      /s/ MATTHEW GUNTER
                                      Matthew Gunter, Esquire
